                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

MATTHEW MARK HESLEP,                             §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            2:17-CV-060-D
                                                 §
WILLIAMS STEPHENS, et al.,                       §
                                                 §
       Defendants.                               §


                                             ORDER

       After making an independent review of the pleadings, files, and records in this case, the

February 13, 2019 findings, conclusions, and recommendation of the magistrate judge, and

plaintiff’s March 4, 2019 objections, the court concludes the magistrate judge’s findings and

conclusions are correct. It is therefore ordered that plaintiff’s May 21, 2018 motion for a temporary

restraining order is denied.

       SO ORDERED.

       March 7, 2019.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
